 


109 HR 3974 IH: To prohibit the closure or relocation of county or local Farm Service Agency offices pending the completion of the next omnibus agriculture law.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3974 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Lucas (for himself, Mr. Hayes, Mr. Peterson of Minnesota, Mr. Etheridge, Mr. Hinojosa, Mr. Holden, and Mr. Jenkins) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To prohibit the closure or relocation of county or local Farm Service Agency offices pending the completion of the next omnibus agriculture law. 
 
 
1.Prohibition on closure or relocation of Farm Service Agency officesThe Secretary of Agriculture may not close or relocate a county or local Farm Service Agency office before the later of—
(1)October 1, 2007; or
(2)the date of the enactment of an omnibus Act authorizing funds for programs of the Department of Agriculture for fiscal year 2008.  
 
